Dissexting Opixiox.
DeBlano, J.
In this case, to a third opposition filed by the executors of Alex. McNeil plaintiff opposes the exception that their pleadings disclose no cause of action. For the purposes of the trial of that exception the averments of opponents must bo taken as'true. What are they? Tabary is a debtor to the succession of McNeil; that succession has obtained a judgment against him; that judgment has been recorded; by that recordation that succession has acquired a judicial mortgage on Tabary’s property.
Had ho any property at tho time the McNeil judgment was obtained and tho McNeil mortgage acquired? He had. The property affected by that mortgage was, it is alleged, apparently transferred by Tabary to Aymes, and a note from Aymes to Tabary, representing the purchase price of that simulation, apparently transferred to Boubede, tho diesen agent of Tabary. Though he held that note' for Tabary, Boubede has caused Tabary’s property to be seized and sold to satisfy a note belonging to Tabary. At that sale, Mathé, an innocent party, purchased that-which, up to that date., had not ceased to he Tabary’s property, and was-then opposed by tho McNeil mortgage.
Do the opponents claim the nullity 'of that sale and its proceeds ? They do not. Tho sale from tho sheriff to Mathé 1ms alono divested Tabary’s title to that property, and, by that sale, the only one recognized and ratified by opponents, the McNeil rights have been transferred from tho property to the proceeds of tho ratified sale, and, under the pleadings, the McNeil succession is entitled to these proceeds. Otherwise,, they shall pass from tho sheriff to Boubede, from Boubede to Tabary.
I do not think that the ratification of the sale from the sheriff to Mathé ratifies tho sale from Tabary to Aymes and the transfer to Boubede. *277The sale to Mathé is a real contract; the other never had any legal existence. It was not the simulated note and the simulated mortgage enforced by Boubede which imparted to the sheriff’s sale its undisputed validity; it was the owner’s consent and the creditor’s ratification. Tabary’s mortgaged property has been sold by Tabary’s agent, by his con.sent, under his instructions, and his creditor, the mortgagee, claims by preference the proceeds of that sale, and on opposition to whom ? Tabary, Ms debtor.
It may be that there has been no fraud, no simulation, on the part of either Tabary, Aymes, or Boubede, but it is charged there was, and, though the charges may be unfounded, though, if investigated, they could not bo verified, they stand admitted by the exception and during its trial. Taken collectively, they do disclose a cause of action, and, perhaps, the most appropriate action that could have been resorted to un•der the circumstances, to defeat the nearly realized effects of the alleged simulation.
For these' reasons, and believing, as I do, that the judgment of the lower court should be reversed, and the exception dismissed, I respectfully dissent from the opinion read by Mr. Justice Spencer.